Citation Nr: 0007039	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-07 112A	)	DATE
	)
	)




THE ISSUES

Not specified by the moving party.








ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



FINDINGS OF FACT

1.  The veteran served on active duty from February 1980 to 
December 1988.  

2.  The veteran's motion has not specifically identified 
which issue or issues addressed in a Board of Veterans' 
Appeals decision dated April 30, 1998, that were the product 
of clear and unmistakable error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refilling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The April 30, 1998, Board decision claimed to have been the 
product of clear and unmistakable error resulted in a grant 
of service connection for an undifferentiated somatic 
disorder with depression and an increased evaluation to 10 
percent for an upper respiratory disorder.  In the body of 
this decision, the Board denied the veteran's claim for 
service connection for a sleep disorder and a gender 
identity disorder and found that entitlement to a rating in 
excess of 10 percent for the service-connected upper 
respiratory disorder was not warranted.    

A motion for revision of a decision based on clear and 
unmistakable error (CUE) must be in writing, and must be 
signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to which the motion 
relates.  If the applicable decision involved more than one 
issue on appeal, the motion must identify the specific 
issue, or issues, to which the motion pertains.  Emphasis 
added.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (1999).

In a letter dated March 8, 1999, the veteran was informed of 
the requirements for filing a motion for revision of a Board 
decision based on CUE.  Further, it was explained that there 
were very specific rules for filing such a motion, and a 
copy of the final CUE regulations was provided to the 
veteran.  However, despite this notice to the veteran, he 
has not specifically identified the issue or issue addressed 
by the Board in the April 30, 1998, decision which he feels 
was the product of CUE.  In fact, the veteran has stated 
that he is "unclear" as to this matter.  (See letters from 
veteran dated April 15, 1999, and May 17, 1999.)  
Accordingly, because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(a) (1999), the motion is dismissed without 
prejudice.  It is noted in this regard that given the 
veteran's apparent uncertainty as to the requirements for 
filing a motion for revision of a Board decision based on 
CUE, he may wish to obtain representation to assist him in 
this matter. 


ORDER

The motion is dismissed without prejudice to refiling.




		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



